        Case 2:19-cv-00974-JS-ST Document 27 Filed 01/16/20 Page 1 of 1 PageID #: 503




                                                January 16, 2020

VIA CM/ECF FILING

Hon. Joanna Seybert
United States District Judge
Eastern District of New York
Alfonse M. D’Amato Federal Building
United States District Court
100 Federal Plaza
Central Islip, NY 11722

       Re:     Ricardo Sibrian, individually and on behalf of others similarly situated, v. Cento Fine Foods,
               Inc., No. 2:19-cv-00974-JS-GRB

Dear Judge Seybert:

        This firm represents Defendant Cento Fine Foods, Inc. (“Cento” or “Defendant”) in the above captioned
matter. Pursuant to Section I(E) of Your Honor’s Individual Motion Practices, I write to request an extension of
time of one week to file Defendant’s Reply in Support of its Motion to Dismiss the Amended Complaint.

        This request results from the timing of the briefing schedule and numerous scheduling conflicts on
unrelated matters. As Your Honor is aware, Plaintiffs’ Opposition brief was filed on December 23, 2019. Much
of Defendant’s allotted time for reply fell over the Christmas and New Year holidays. Moreover, Defendant’s
counsel has had numerous scheduling conflicts that arose which it did not anticipate in December of last year. A
short extension of one week will not prejudice any party to this action.

        The original date for Defendant’s reply has been set for January 17th, 2020. Defendant has made no
previous request for an extension. Plaintiffs requested an extension of time to file their opposition brief, which
Defendant consented to and was granted on December 12. Plaintiffs’ counsel has been consulted and has given
their consent to this request for extension.

        Accordingly, for the reasons set forth above, we respectfully request that that date for Defendant’s reply
brief be extended from January 17, 2020 to January 24, 2020.

                                                     /s/ Daniel S. Tyler
                                                     AMIN TALATI WASSERMAN, LLP
cc:    All counsel of record, via CM/ECF
